[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO CLARIFY DATED MAY 22, 1989 (NO. 143.00)
The court, having reviewed the Motion to Clarify dated May 22, 1989, and having heard the testimony, finds that Judge Geen's order, as set forth in paragraph three, is clear and does not require clarification.
This matter was attempted by the wife to be referred Judge Geen. For whatever reason, she was not successful in having Judge Geen hear this motion. This court is empowered to review this motion and finds that the language of Judge Geen in her decision is clear and unambiguous and needs no clarification. This is consistent with Judge Harrigan's decision of October 17, 1985, on the motion for contempt.
Accordingly, the motion is denied.
EDWARD R. KARAZIN, JR., JUDGE